Title: I. Categories of Powers Appropriate to the Committee of the States, 30 January 1784
From: Jefferson, Thomas
To: 

 Powers from which the Committee of the States are excluded
          
            Engaging in war
            Granting letters of Marque in time of peace
            Entering into treaties or alliances
            Coining money
            Regulating it’s value
            Ascertaining sums necessary for defence or welfare
            Emitting bills
            Borrowing money
            Appropriating money
            Agreeing on number of vessels of war or number of land or sea forces
            Appointing Commander in chief of army or navy
          
          Powers from which they should be excluded
            
              Sending and receiving Ambassadors
              Establishing rules of decision in cases of captures
              Establishing courts of Appeals in cases of captures
              Deciding disputes between states
              Fixing standard of weights and measures
            
          Powers which they may exercise
            
              Appointing courts for trial of piracies
              Deciding private rights of soil after decision of the General right
              Regulating Indian trade
              Regulating post office
              Appointing military officers and commissioning them
              Making rules for government of forces
              Directing operations of forces
              Build, buy or equip vessels agreed on by Congress
              Make requisitions on the states for quotas of men
            
          Powers which should be given them
            
              To Execute whatever Congress has determined on
              To Superintend all the offices
              To apply Definite sums of money to Definite purposes e.g. expresses, fuel, paper and other contingencies
              To Supply all vacant offices till meeting of Congress
              To convoke Congress
            
         